DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10 and 19 of copending Application No. 16/773339 (U.S PG-PUB NO. 20210232812 A1) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of instant application is anticipated by claims 1 and 19 of copending Application No. 16/773339 (U.S PG-PUB NO. 20210232812 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of instant application
Claim 1 of copending Application No. 16/773339 (U.S PG-PUB NO. 20210232812 A1).
A method of training a deep neural network, comprising: receiving, from an eye-tracking system associated with a sensor, an image frame captured while an operator is controlling a vehicle; receiving, from the eye-tracking system, eyeball gaze data corresponding to the image frame; and iteratively training the deep neural network to determine an object of interest depicted within the image frame based on the eyeball gaze data, wherein the deep neural network generates at least one feature map, wherein the at least one feature map includes one or more bounding boxes and the deep neural network determines a proposed region corresponding to the object of interest within the at least one feature map based on: the eyeball gaze data; and at least one of the one or more bounding boxes; and wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data.
A method of training a neural network system to determine one or more target pedestrians, comprising: receiving, from a sensor, an image frame captured while an operator is controlling a vehicle; using an eye-tracking system associated with the sensor, monitoring the eyes of the operator to determine eyeball gaze data; determining, from the image frame, a plurality of pedestrians; and iteratively training the neural network system to determine, from among the plurality of pedestrians, the one or more target pedestrians using the eyeball gaze data and an answer dataset that is based on the eyeball gaze data, wherein the determined one or more target pedestrians have a relatively-higher probability of collision with the vehicle than a remainder of the plurality of pedestrians.

Claim 4. The method of claim 1, wherein the neural network system comprises a pedestrian detection algorithm and a first deep neural network (first DNN), wherein an input to the pedestrian detection algorithm is the image frame, wherein an output of the first DNN is an indication of the one or more target pedestrians.

Claim 10. The method of claim 4, wherein the pedestrian detection algorithm is a single shot multibox detector algorithm.

Claim 11. The method of claim 1, further comprising: repeating the receiving, monitoring, and determining steps; and for each respective image frame, determining the answer dataset based on the eyeball gaze data.

Claim 12. The method of claim 1, further comprising calculating a difference using a loss function, wherein the difference is based on the answer dataset and an output of the neural networks system, wherein iteratively training the neural network system is repeated until the difference is less than a threshold.


Claim 11 of instant application
Claim 19 of copending Application No. 16/773339 (U.S PG-PUB NO. 20210232812 A1)
A system, comprising: an eye-tracking system including a sensor; a computer communicatively coupled to the sensor and the eye-tracking system, the computer comprising one or more processors and memory storing instructions executable by the one or more processors, wherein the instructions, when executed by the processor, cause the processor to: receive, from the eye-tracking system, an image frame captured while an operator is controlling a vehicle; receive, from the eye-tracking system, eyeball gaze data corresponding to the image frame; and iteratively train a deep neural network to determine an object of interest depicted within the image frame based on the eyeball gaze data, wherein the deep neural network generates at least one feature map, wherein the at least one feature map includes one or more bounding boxes and the deep neural network determines a proposed region corresponding to the object of interest within the at least one feature map based on: the eyeball gaze data; and at least one of the one or more bounding boxes; and wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data.
A training system, comprising: a sensor; an eye-tracking system; a test computer communicatively coupled to the sensor and eye-tracking system, comprising one or more processors and memory storing instructions executable by the one or more processors, the instructions comprising to: receive, from the sensor, an image frame captured while an operator is controlling a vehicle; using the eye-tracking system, monitor the eyes of the operator to determine eyeball gaze data; determine, from the image frame, a plurality of pedestrians; and iteratively train a neural network system to determine, from among the plurality of pedestrians, the one or more target pedestrians using the eyeball gaze data and an answer dataset that is based on the eyeball gaze data, wherein the determined one or more target pedestrians have a relatively-higher probability of collision with the vehicle than a remainder of the plurality of pedestrians.


Claims 2-9, 12-19, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being dependent upon a rejected based claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7,11, 13, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1).
-Regarding claim 1, Wu discloses a method of training a deep neural network, comprising (Abstract; FIGS. 1-14; [0065], “convolutional neural networks (CNNs)”; [0073], “neural network training”; [0079]-[0084]): receiving, from an eye-tracking system associated with a sensor (FIG. 1, sensors 140, 150; FIGS. 6, 8-12; [0068], “driver's eyes”; [0070]; [0072], [0088], “tracking”; [0113], “continuously tracking”, FIG. 13), an image frame captured while an operator is controlling a vehicle (FIG. 1; [0049]: “Images captured … to determine the direction and focus depth of the eyes of the driver”; [0068], “tracked frame by frame”; [0108]:, “each frame”; [0090], “while driving”); receiving, from the eye-tracking system (Abstract; FIGS. 1-14), eyeball gaze data corresponding to the image frame (Abstract; FIG. 3, point 320, [0053], “gaze point of a person”; [0065], “3D gaze vector”; [0066], “gaze detection … eyeball … corneal … at a fixed frame rate”; [0083], “comprises images of drivers and corresponding gaze points”; [0085], “visual data based on gaze”; [0106], “eye image … generate a gaze angle vector”; FIG. 13, [0113]); and iteratively training ([0083], “iterative training process”; FIG.7) the deep neural network (FIG. 6, gaze detection module 660; FIG. 7, [0065], “CNNs”) to determine an object of interest depicted within the image frame based on the eyeball gaze data (FIG. 7; [0083]; [0095], “target object identified based on the driver's gaze”, FIG. 9, steps 930-940), wherein the deep neural network (FIG. 6, gaze detection module 660; FIG. 7) generates at least one feature map (FIG. 7; [0067], “all of the feature maps”), wherein the at least one feature map includes one or more bounding boxes and the deep neural network determines a proposed region corresponding to the object of interest ([0043], “a region identified by the gaze point”; [0083], “generating … a gaze point”; [0086], “estimates a gaze point of a drive”; [0093], “update a gaze point for the driver”) within the at least one feature map based on the eyeball gaze data (FIG. 7; [0067], “gaze angle … two fully connected layers … feature map”); and at least one of the one or more bounding boxes.
Wu is silent to teach wherein the at least one feature map includes one or more bounding boxes.
In the same field of endeavor, Savvides teaches wherein the at least one feature map includes one or more bounding boxes. Savvides further discloses to determine a proposed region corresponding to the object of interest within the at least one feature map based on at least one of the one or more bounding boxes (Savvides: Abstract; FIGS. 1-3; [0006]-[0007]; [0057]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Y Savvides by using deep neural network to determines a proposed region corresponding to the object of interest to within the at least one feature map based on the eyeball gaze and at least one of the one or more bounding boxes in order to utilize deep features encoded in both the global and the local representation for object regions, allowing the method to robustly deal with challenges in the problem of robust object detection.
Wu in view of Savvides is silent to teach wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data. However, Wu in view of Savvides does teach training data for neural network comprising images of drivers and corresponding gaze points (Wu: [0083]). A person skilled in the art would understand that the ground truth data includes gaze data.
Kassner is an analogous art pertinent to the problem to be solved in this application and further discloses wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data (Kassner: Abstract; [0085], “ground truth values … gaze-direction related … positions of the object in the field images”; [0129], “gaze point”; [0344], “3D gaze point”; [0413]; [0419]-[0420]; [0429]; FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides with the teaching of Kassner by training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data in order to calibrate or train eye-tracking system.
-Regarding claim 3, the modification further discloses wherein the deep neural network comprises a convolutional neural network (CNN) (Wu: FIG. 7; [0065], “convolutional neural networks”, “CNN”)), wherein an input to the CNN is the image frame, wherein an output of the CNN comprises the at least one feature map (Wu: [0065], “Combined with driver's eye image, another multimodal CNN is applied to the eye region, generating a 3D gaze vector as output”, “performed at a fixed frame rate”; [0067], “gaze angle … feature maps”; [0068], “frame by frame”).
-Regarding claim 7, the modification further discloses wherein the image frame is one of a plurality of video frames received from the sensor (Wu: [0108], “video stream from an image sensor”, “each frame of the video stream”).
-Regarding to claim 11, Wu discloses a system, comprising (Abstract; FIGS. 1-14): an eye-tracking system including a sensor (FIG. 1, sensors 140, 150; FIGS. 6, 8-12; [0068], “driver's eyes”; [0070]; [0072], [0088], “tracking”; [0113], “continuously tracking”, FIG. 13); a computer communicatively coupled to the sensor and the eye-tracking system (FIG. 6, processor 605, gaze detection module 660, image acquisition module 670), the computer comprising one or more processors and memory storing instructions executable by the one or more processors (FIG. 6, processor 605, storage 615, 625; [0040]; [0059]; [0062]), wherein the instructions, when executed by the processor, cause the processor to (FIG. 6; [0062]-[0063]): receive, from the eye-tracking system (Abstract; FIGS. 1-14), an image frame captured while an operator is controlling a vehicle (FIG. 1; [0049]: “Images captured … to determine the direction and focus depth of the eyes of the driver”; [0068], “tracked frame by frame”; [0108]:, “each frame”; [0090], “while driving”); receive, from the eye-tracking system (Abstract; FIGS. 1-14), eyeball gaze data corresponding to the image frame (Abstract; FIG. 3, point 320, [0053], “gaze point of a person”; [0065], “3D gaze vector”; [0066], “gaze detection … eyeball… corneal … at a fixed frame rate”; [0083], “comprises images of drivers and corresponding gaze points”; [0085], “visual data based on gaze”; [0106], “eye image … generate a gaze angle vector”; FIG. 13, [0113]); and iteratively train ([0083], “iterative training process”; FIG.7)  a deep neural network (FIG. 6, gaze detection module 660; FIG. 7, [0065], “CNNs”)  to determine an object of interest depicted within the image frame based on the eyeball gaze data (FIG. 7; [0083]; [0095], “target object identified based on the driver's gaze”, FIG. 9, steps 930-940), wherein the deep neural network (FIG. 6, gaze detection module 660; FIG. 7) generates at least one feature map (FIG. 7; [0067], “all of the feature maps”), wherein the at least one feature map includes one or more bounding boxes and the deep neural network determines a proposed region corresponding to the object of interest ([0043], “a region identified by the gaze point”; [0083], “generating … a gaze point”; [0086], “estimates a gaze point of a drive”; [0093], “update a gaze point for the driver”) within the at least one feature map based on the eyeball gaze data (FIG. 7; [0067], “gaze angle … two fully connected layers … feature map”); and at least one of the one or more bounding boxes.
Wu is silent to teach wherein the at least one feature map includes one or more bounding boxes.
In the same field of endeavor, Savvides teaches wherein the at least one feature map includes one or more bounding boxes. Savvides further discloses to determine a proposed region corresponding to the object of interest within the at least one feature map based on at least one of the one or more bounding boxes (Savvides: Abstract; FIGS. 1-3; [0006]-[0007]; [0057]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Savvides by using deep neural network to determines a proposed region corresponding to the object of interest to within the at least one feature map based on the eyeball gaze and at least one of the one or more bounding boxes in order to utilize deep features encoded in both the global and the local representation for object regions, allowing the method to robustly deal with challenges in the problem of robust object detection.
Wu in view of Savvides is silent to teach wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data. However, Wu in view of Savvides does teach training data for neural network comprising images of drivers and corresponding gaze points (Wu: [0083]). A person skilled in the art would understand that the ground truth data includes gaze data.
Kassner is an analogous art pertinent to the problem to be solved in this application and further discloses wherein training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data (Kassner: Abstract; [0085], “ground truth values … gaze-direction related … positions of the object in the field images”; [0129], “gaze point”; [0344], “3D gaze point”; [0413]; [0419]-[0420]; [0429]; FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides with the teaching of Kassner by training the deep neural network to determine the object of interest includes comparing the proposed region with ground truth data, the ground truth data at least partly defined by the operator looking at a 3D gaze point according to the eyeball gaze data in order to calibrate or train eye-tracking system.
-Regarding claim 13, the modification further discloses wherein the deep neural network comprises a convolutional neural network (CNN) (Wu: FIG. 7; [0065], “convolutional neural networks”, “CNN”)), wherein an input to the CNN is the image frame, wherein an output of the CNN comprises the at least one feature map (Wu: [0065], “Combined with driver's eye image, another multimodal CNN is applied to the eye region, generating a 3D gaze vector as output”, “performed at a fixed frame rate”; [0067], “gaze angle … feature maps”; [0068], “frame by frame”).
-Regarding claim 17, the modification further discloses wherein the image frame is one of a plurality of video frames received from the eye-tracking system (Wu: [0108], “video stream from an image sensor”, “each frame of the video stream”; FIG. 6).
-Regarding claims 21-22, Wu in view of Savvides, and further in view of Kassner discloses the methods of claim 1 and claim 11 respectively.
The modification further discloses wherein the sensor is directed away from the operator toward a field of view of the operator (Kassner: FIG. 6, scene images; [0207], “field image (scene image) of the user's field of view (FOV)”; [0297]; [0429], “scene camera”).
Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Park (U.S PG-PUB NO. 20160173865 A1).
-Regarding claim 2 and claim 12, Wu in view of Savvides, and further in view of Kassner discloses the methods of claim 1 and claim 11 respectively. 
Wu in view of Savvides, and further in view of Kassner is silent to teach wherein the eye-tracking system is a wearable eye-tracking system and is worn by the operator while the image frame is captured by the sensor.
However, Park is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the eye-tracking system is a wearable eye-tracking system (Park: Abstract, “tracking a gaze”; [0011]; [0031], FIGS. 1-6; [0048], “track … ocular movement”; [0067], track an eyeball”; [0078]-[0081]) and is worn by the operator while the image frame is captured by the sensor (Park: FIGS. 1-6; [0047], “image sensor … image frame”; [0048], “user who wears the wearable glasses”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides with the teaching of park by using a wearable eye-tracking system in order to enhance user convenience and efficiency.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of  Malisiewicz et al (U.S PG-PUB NO. 20180137642 A1).
-Regarding claim 4 and claim 14, Wu in view of Savvides, and further in view of Kassner discloses the method of claim 3 and claim 13 respectively.
Wu in view of Savvides, and further in view of Kassner discloses wherein the deep neural network receives at least one feature map and projected eye coordinates corresponding to the eyeball gaze data (Wu: FIG. 7; [0067], “three-dimensional gaze angle … two fully connected layers … feature map”). Wu in view of Savvides, and further in view of Kassner does teach that CNN may provide a bounding box of the face and coordinates of landmarks as an output. Example landmarks include the corners of the eyes (Wu: [0105]; FIG. 12) and bounding box may be used as region of interest (ROI) (Wu: [0108]).
	Wu in view of Savvides, and further in view of Kassner is silent to teach wherein the deep neural network comprises a region proposal network and the region proposal network determines the proposed region based on the projected eye coordinates.
	However, Malisiewicz is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the deep neural network comprises a region proposal network (Malisiewicz: Abstract, “region proposal network”; FIG. 2) and the region proposal network determines the proposed region based on the projected eye coordinates (Malisiewicz: FIGS. 2-3; FIG.S 8-10; [0079], “process 900 starts at block 904, where a system (e.g., the wearable display system 1000 described with reference to FIG. 10”; [0105]: “eye tracking … module 1024 and/or … module 1028 can be programmed to perform embodiments of the process 900”; FIG. 9, steps 908-924; [0010]; [0039], “RoI-normalized coordinates”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner with the teaching of Malisiewicz by using a deep neural network comprising a region proposal network in order to improve the performance of eye-tracking by moving the region proposal around and scaling it such that the final bounding box localizes just the object.
-Regarding claim 5 and claim 15, Wu in view of Savvides, and further in view of Kassner is silent to teach wherein the deep neural network comprises a region of interest pooling layer that receives the at least one feature map and the proposed region, wherein the region of interest pooling layer modifies the at least one feature map such that a size of modified feature map equals a predetermined size.
However, Malisiewicz is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the deep neural network comprises a region of interest pooling layer (Malisiewicz: FIG.2, 212)that receives the at least one feature map (Malisiewicz: FIG.2, 228) and the proposed region (Malisiewicz: FIG.2, 224a, 224b), wherein the region of interest pooling layer modifies the at least one feature map such that a size of modified feature map equals a predetermined size (Malisiewicz: FIG.2; [0038], “fixed-size feature map”; “pooling layer 212 can produce an output of size 7×7×512”; [0041]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner with the teaching of Malisiewicz by using a deep neural network comprising a region proposal network in order to improve the performance of eye-tracking by moving the region proposal around and scaling it such that the final bounding box localizes just the object.
-Regarding claim 6 and claim 16, the modification further discloses wherein the deep neural network comprises at least one fully connected layer that receives the modified feature map (Malisiewicz: FIG. 2, 216), wherein the at least one fully connected layer classifies the object of interest (Malisiewicz:  [0034]: “regressor (or classifier)”).
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Tonsen et al (U.S PG-PUB NO. 20200364453 A1). 
-Regarding claim 8 and claim 18, Wu in view of Savvides, and further in view of Kassner discloses the method of claim 1 and claim 11 respectively.
Wu in view of Savvides, and further in view of Kassner discloses wherein the eye-tracking system comprises the sensor (Wu: FIG. 1, sensors 140, 150; FIGS. 6), one or more illuminators directed toward the operator's eyes, one or more cameras directed toward the operator's eyes, and a computer programmed to use the eyeball gaze data and the image frame to determine a gaze point of the operator (Wu: Abstract; FIG. 3, point 320, [0053], “gaze point of a person”; [0065], “3D gaze vector”; [0066], “gaze detection … eyeball”; [0083], “comprises images of drivers and corresponding gaze points”; [0083], “visual data based on gaze”; [0106], “eye image … generate a gaze angle vector”; FIG. 13, [0113]; FIG. 6), wherein the sensor comprises a red-green-blue (RGB) camera.
Wu in view of Savvides, and further in view of Kassner is silent to teach one or more illuminators directed toward the operator's eyes, one or more cameras directed toward the operator's eyes, wherein the sensor comprises a red-green-blue (RGB) camera.
However, Tonsen is an analogous art pertinent to the problem to be solved in this application and further discloses one or more illuminators directed toward the operator's eyes (Tonsen: [0076], “illumination means for illuminating the left and/or right eye of the user”; [0143]), one or more cameras directed toward the operator's eyes (Tonsen: [0077], “scene camera … a picture of eye”; [0079]), wherein the sensor comprises a red-green-blue (RGB) camera ([0195], “RGB color image”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wu in view of Savvides, and further in view of Kassner with the teaching of Tonsen by using one or more illuminators directed toward the operator's eyes in order to ease the task of detecting the pupil.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S PG-PUB NO. 20190246036 A1) in view of Savvides et al (U.S PG-PUB NO. 20180096457 A1), and further in view of Kassner et al (U.S PG-PUB NO. 20220083134 A1), in view of Park (U.S PG-PUB NO. 20160173865 A1), in view of Whitmire et al (U.S PG-PUB NO. 20210088784 A1).
-Regarding claim 9 and 19, Wu in view of Savvides, and further in view of Kassner discloses the methods of claim 1 and claim 11 respectively. 
Wu in view of Savvides, and further in view of Kassner discloses installing the trained deep neural network in a vehicle (Wu: FIGS. 6-7). Wu in view of Savvides, and further in view of Kassner is silent to teach navigate the vehicle in an autonomous mode based on the object of interest.
However, Park is an analogous art pertinent to the problem to be solved in this application and further discloses navigate the vehicle in an autonomous mode based on the object of interest (Park: [0085], “The controller 150 … perform various operations based on gaze of the user U. When gaze of the user U is fixed on an object for a preset period of time, the controller 150 may determine that a preset control command is input”; [0087]; [0090], “gaze deviates … generate a warning sound or adjust vehicle speed” ).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner with the teaching of park by using a wearable eye-tracking system in order to enhance user convenience and efficiency.
Wu in view of Savvides, and further in view of Kassner, in view of Park is silent to teach wherein, when used to navigate the vehicle, the deep neural network determines the object of interest without using eyeball gaze data.
However, Whitmire is an analogous art pertinent to the problem to be solved in this application and further discloses wherein, when used to navigate the vehicle, the deep neural network determines the object of interest without using eyeball gaze data (Whitmire: Abstract; FIGS. 20-21; [0191]; [0194]; [0206]; FIG. 13; [0110]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wu in view of Savvides, and further in view of Kassner, in view of Park with the teaching of Whitmire by using deep neural network determines the object of interest without using eyeball gaze data in order to develop an autonomous vehicle control system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664